

Exhibit 10.1 
 
STOCK PURCHASE AGREEMENT


THIS AGREEMENT (this “Agreement”), entered into as of the 4th day of October,
2007, is made by and between Kingsgate Development, Ltd. and Eastern Glow
Investment, Ltd. (together, are referred to herein as the“Shareholders”),
Isdera, North America, Inc. (“ISDERA”), and Cosell Investments, Ltd. (the
“Buyer”).


Whereas, the Shareholders desire to sell to the Buyer and the Buyer wishes to
purchase and acquire from the Shareholders all of the Shareholders’ shares of
capital stock of ISDERA, pursuant to the terms and conditions of this Agreement.


Now, Therefore, in consideration of the representations, warranties and
agreements set forth herein, the parties hereto hereby agree as follows:


ARTICLE 1
DEFINITIONS AND INTERPRETATION


1.1 Definitions. In this Agreement the following terms will have the following
meanings:



 
(a)
“Agreement” means this Stock Purchase Agreement;




 
(b)
“Closing” means the completion, on the date hereof, of the transactions
contemplated hereby in accordance with Article 7 hereof;




 
(c)
“Place of Closing” means such place as the Buyer and ISDERA may mutually agree
upon;




 
(d)
“ISDERA Accounts Payable and Liabilities” means all accounts payable and
liabilities of ISDERA, on a consolidated basis, due and owing or otherwise
constituting a binding obligation of ISDERA (other than an ISDERA Material
Contract) as of September 30, 2007, as set forth is Schedule “A” hereto;




 
(e)
“ISDERA Accounts Receivable” means all accounts receivable and other debts owing
to ISDERA, on a consolidated basis, as of September 30, 2007, as set forth in
Schedule “B” hereto;




 
(f)
“ISDERA Assets” means the undertaking and all the property and assets of the
ISDERA Business of every kind and description wheresoever situated including,
without limitation, ISDERA Equipment, ISDERA Inventory, ISDERA Material
Contracts, ISDERA Accounts Receivable, ISDERA Cash, ISDERA Intangible Assets and
ISDERA Goodwill, and all credit cards, charge cards and banking cards issued to
ISDERA;




 
(g)
“ISDERA Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of ISDERA or relating to the ISDERA Business as set forth in
Schedule “C” hereto;




 
(h)
“ISDERA Business” means all aspects of any business conducted by ISDERA;




 
(i)
“ISDERA Cash” means all cash on hand or on deposit to the credit of ISDERA on
the date hereof;




 
(j)
“ISDERA Common Shares” means the shares of common stock in the capital of
ISDERA;




 
(k)
“ISDERA Debt to Related Parties” means the debts owed by ISDERA to any
affiliate, director or officer of ISDERA as described in Schedule “D” hereto;


 
 

--------------------------------------------------------------------------------

 




 
(l)
“ISDERA Equipment” means all machinery, equipment, furniture, and furnishings
used in the ISDERA Business, including, without limitation, the items more
particularly described in Schedule “E” hereto;




 
(m)
“ISDERA Financial Statements” means, collectively, the audited consolidated
financial statements of ISDERA for the fiscal year ended June 30, 2007, and the
unaudited consolidated financial statements of ISDERA for the period ended
September 30, 2007, true copies of which are attached as Schedule “F” hereto;




 
(n)
“ISDERA Goodwill” means the goodwill of the ISDERA Business including the right
to all corporate, operating and trade names associated with the ISDERA Business,
or any variations of such names as part of or in connection with the ISDERA
Business, all books and records and other information relating to the ISDERA
Business, all necessary licenses and authorizations and any other rights used in
connection with the ISDERA Business;




 
(o)
“ISDERA Insurance Policies” means the public liability insurance and insurance
against loss or damage to the ISDERA Assets and the ISDERA Business as described
in Schedule “G” hereto;




 
(p)
“ISDERA Intangible Assets” means all of the intangible assets of ISDERA,
including, without limitation, ISDERA Goodwill, all trademarks, logos,
copyrights, designs, and other intellectual and industrial property of ISDERA;




 
(q)
“ISDERA Inventory” means all inventory and supplies of the ISDERA Business as of
September 30, 2007, as set forth in Schedule “H” hereto;




 
(r)
“ISDERA Material Contracts” means the burden and benefit of and the right, title
and interest of ISDERA in, to and under all trade and non-trade contracts,
engagements or commitments, whether written or oral, to which ISDERA is
entitled, whereunder ISDERA is obligated to pay or entitled to receive the sum
of $250 or more including, without limitation, any pension plans, profit sharing
plans, bonus plans, loan agreements, security agreements, indemnities and
guarantees, any agreements with employees, lessees, licensees, managers,
accountants, suppliers, agents, distributors, officers, directors, attorneys or
others which cannot be terminated without liability on not more than one month's
notice, and those contracts listed in Schedule “I” hereto; and




 
(s)
“Shares” shall mean the ISDERA Common Shares to be sold to Buyer by ISDERA
hereunder.



Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.



 
-2-

--------------------------------------------------------------------------------

 

1.2 Captions and Section Numbers. The headings and section references in this
Agreement are for convenience of reference only and do not form a part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any provision thereof.


1.3 Section References and Schedules. Any reference to a particular “Article”,
“section”, “paragraph”, “clause” or other subdivision is to the particular
Article, section, clause or other subdivision of this Agreement and any
reference to a Schedule by letter will mean the appropriate Schedule attached to
this Agreement and by such reference the appropriate Schedule is incorporated
into and made part of this Agreement.


1.4 Severability of Clauses. If any part of this Agreement is declared or held
to be invalid for any reason, such invalidity will not affect the validity of
the remainder which will continue in full force and effect and be construed as
if this Agreement had been executed without the invalid portion, and it is
hereby declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.


ARTICLE 2
PURCHASE AND SALE


2.1 Issuance of the Shares. Subject to all of the terms and conditions of this
Agreement, the Shareholders do hereby sell, assign, transfer and convey to the
Buyer, and the Buyer does hereby purchase and accept from the Shareholders, all
of the Shares as set forth on Exhibit A, free and clear of all encumbrances,
liens, charges and claims, which Shares represent 34.9% of the capital stock of
ISDERA.


2.2 Purchase Price; Payment. The purchase price for the Shares is $245,000
(collectively the “Purchase Price”) and shall be paid by wire transfer of
immediately available funds or bank or certified check in accordance with
Exhibit A. The parties approve the distribution of the Purchase Price as set
forth on Exhibit A.
 
ARTICLE 3
SHAREHOLDERS’ REPRESENTATIONS AND WARRANTIES


3.1 Representations and Warranties. The Shareholders and ISDERA jointly and
severally make the representations and warranties set forth below and intend and
acknowledge that the Buyer will rely thereon in entering into this Agreement and
in approving and completing the transactions contemplated hereby. Any schedules
described in or contemplated by such representations and warranties shall be
prepared both as of the date of this Agreement and as of the date of the
Closing.


The Shareholders



 
(a)
Power and Capacity. Each Shareholder has the power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated
hereby. This Agreement constitutes each Shareholder’s valid, legal and binding
obligation and is enforceable against such Shareholder in accordance with its
terms, subject, however, as to enforcement, to bankruptcy, insolvency,
fraudulent transfer, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights;



ISDERA - Corporate Status and Capacity



 
(b)
Incorporation. ISDERA is a corporation duly incorporated and validly subsisting
under the laws of the State of New York, and is in good standing with the office
of the Secretary of State for the State of New York;




 
(c)
Carrying on Business. ISDERA conducts the business as described in the SEC
Documents. ISDERA is not required to register or otherwise be qualified to carry
on business in any foreign jurisdiction;


 
-3-

--------------------------------------------------------------------------------

 


 
(d)
Corporate Capacity. ISDERA has the corporate power, capacity and authority to
own the ISDERA Assets;




 
(e)
Reporting Status; Listing. ISDERA is required to file current reports with the
Securities and Exchange Commission pursuant to section 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and ISDERA’s Common Shares
are quoted on the National Association of Securities Dealers, Inc.’s
Over-the-Counter Bulletin Board System (the “OTC Bulletin Board”). ISDERA has
filed all reports required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the five years preceding the
date hereof (or such shorter period as the ISDERA was required by law to file
such material) (the foregoing materials being collectively referred to herein as
the “SEC Documents”) and is current with respect to its Exchange Act filing
requirements.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”) and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statement therein, in light of the circumstances under which
they were made, not misleading.  All material agreements to which ISDERA is a
party or to which the property or assets of ISDERA are subject have been
appropriately filed as exhibits to the SEC Documents as and to the extent
required under the Exchange Act.  The financial statements of ISDERA included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing, were prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto, or, in the case of unaudited statements, as
permitted by Form 10-QSB of the Commission), and fairly present in all material
respects (subject in the case of unaudited statements, to normal, recurring
audit adjustments) the financial position of ISDERA as at the dates thereof and
the results of its operations and cash flows for the periods then ended.  ISDERA
is not aware of any facts which would make ISDERA’s Common Stock ineligible for
quotation on the OTC Bulletin Board;

 
ISDERA - Capitalization



 
(f)
Authorized Capital. The authorized capital of ISDERA consists of: (i) 50,000,000
ISDERA Common Shares, $0.001 par value, of which 4,284,400 ISDERA Common Shares
are presently issued and outstanding.




 
(g)
No Option. No person, firm or corporation has any agreement, warrant or option
or any right capable of becoming an agreement or option for the acquisition of
ISDERA Common Shares or for the purchase, subscription or issuance of any other
securities of ISDERA;



ISDERA - Records and Financial Statements



 
(h)
Charter Documents. The charter documents of ISDERA have not been altered since
its incorporation, except as filed in the record books of ISDERA;




 
(i)
Corporate Minute Books. The corporate minute books of ISDERA are complete and
each of the minutes contained therein accurately reflect the actions that were
taken at a duly called and held meeting or by consent without a meeting. All
actions by ISDERA which required director or shareholder approval are reflected
on the corporate minute books of ISDERA. ISDERA is not in violation or breach
of, or in default with respect to, any term of their respective Certificates of
Incorporation (or other charter documents) or by-laws.


 
-4-

--------------------------------------------------------------------------------

 


 
(j)
ISDERA Financial Statements. The ISDERA Financial Statements present fairly, in
all material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of ISDERA, on a consolidated basis, as of the
respective dates thereof, and the sales and earnings of the ISDERA Business
during the periods covered thereby, in all material respects and have been
prepared in substantial accordance with generally accepted accounting principles
consistently applied;




 
(k)
ISDERA Accounts Payable and Liabilities. There are no liabilities, contingent or
otherwise, of ISDERA which are not disclosed in Schedule “A” hereto or reflected
in the ISDERA Financial Statements and ISDERA has not guaranteed or agreed to
guarantee any debt, liability or other obligation of any person, firm or
corporation. Without limiting the generality of the foregoing, all accounts
payable and liabilities of ISDERA as of September 30, 2007 are described in
Schedule “A” hereto;




 
(l)
ISDERA Accounts Receivable. All the ISDERA Accounts Receivable result from bona
fide business transactions and services actually rendered without, to the
knowledge and belief of ISDERA, any claim by the obligor for set-off or
counterclaim;




 
(m)
ISDERA Bank Accounts. All of the ISDERA Bank Accounts, their location, numbers
and the authorized signatories thereto are as set forth in Schedule “C” hereto;




 
(n)
No Debt to Related Parties. Except as disclosed in Schedule “D” hereto, ISDERA
is not, and on Closing will not be, indebted to any affiliate, director or
officer of ISDERA;




 
(o)
No Related Party Debt to ISDERA. No director or officer or affiliate of ISDERA
is now indebted to or under any financial obligation to ISDERA on any account
whatsoever;




 
(p)
No Dividends. No dividends or other distributions on any shares in the capital
of ISDERA have been made, declared or authorized since the date of ISDERA
Financial Statements;




 
(q)
No Payments. No payments of any kind have been made or authorized since the date
of the ISDERA Financial Statements to or on behalf of officers, directors,
shareholders or employees of ISDERA or under any management agreements with
ISDERA, except payments made in the ordinary course of business and at the
regular rates of salary or other remuneration payable to them;




 
(r)
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting ISDERA;




 
(s)
No Adverse Events. Since the date of the ISDERA Financial Statements




 
(i)
there has not been any adverse change in the financial position or condition of
ISDERA, its liabilities or the ISDERA Assets or any damage, loss or other change
in circumstances affecting ISDERA, the ISDERA Business or the ISDERA Assets or
ISDERA’s right to carry on the ISDERA Business, other than changes in the
ordinary course of business,




 
(ii)
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) adversely affecting ISDERA, the ISDERA Business or the
ISDERA Assets,




 
(iii)
there has not been any increase in the compensation payable or to become payable
by ISDERA to any of ISDERA’s officers, employees or agents or any bonus, payment
or arrangement made to or with any of them,




 
(iv)
the ISDERA Business has been and continues to be carried on in the ordinary
course,




 
(v)
ISDERA has not waived or surrendered any right of material value,


 
-5-

--------------------------------------------------------------------------------

 






 
(vi)
ISDERA has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and




 
(vii)
no capital expenditures in excess of $250 individually or $500 in total have
been authorized or made.



ISDERA - Income Tax Matters



 
(t)
Tax Returns. All tax returns and reports of ISDERA required by law to be filed
have been filed and are true, complete and correct, and any taxes payable in
accordance with any return filed by ISDERA or in accordance with any notice of
assessment or reassessment issued by any taxing authority have been so paid;




 
(u)
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by ISDERA. There are no contingent tax
liabilities or any grounds which would prompt a reassessment including
aggressive treatment of income and expenses in filing earlier tax returns;



ISDERA - Applicable Laws and Legal Matters



 
(v)
Licenses. ISDERA holds all licenses and permits as may be requisite for carrying
on the ISDERA Business in the manner in which it has heretofore been carried on,
which licenses and permits have been maintained and continue to be in good
standing except where the failure to obtain or maintain such licenses or permits
would not have an adverse effect on the ISDERA Business;






 
(w)
Applicable Laws. ISDERA has not been charged with or received notice of breach
of any laws, ordinances, statutes, regulations, by-laws, orders or decrees to
which they are subject or which apply to them the violation of which would have
an adverse effect on the ISDERA Business (greater than $250), and to ISDERA’s
knowledge, ISDERA is not in breach of any laws, ordinances, statutes,
regulations, bylaws, orders or decrees the contravention of which would result
in an adverse impact on the ISDERA Business;




 
(x)
Pending or Threatened Litigation. There is no litigation or administrative or
governmental proceeding pending or threatened against or relating to ISDERA, the
ISDERA Business, or any of the ISDERA Assets nor does ISDERA have any knowledge
after due investigation of any deliberate act or omission of ISDERA that would
form any basis for any such action or proceeding;




 
(y)
No Bankruptcy. ISDERA has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against ISDERA and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of ISDERA;




 
(z)
Labor Matters. ISDERA is not party to any collective agreement relating to the
ISDERA Business with any labor union or other association of employees and no
part of the ISDERA Business has been certified as a unit appropriate for
collective bargaining or, to the best knowledge of ISDERA, has made any attempt
in that regard;




 
(aa)
Finder's Fees. ISDERA is not party to any agreement which provides for the
payment of finder's fees, brokerage fees, commissions or other fees or amounts
which are or may become payable to any third party in connection with the
execution and delivery of this Agreement and the transactions contemplated
herein;


 
-6-

--------------------------------------------------------------------------------

 





Execution and Performance of Agreement



 
(bb)
Authorization and Enforceability. The completion of the transactions
contemplated hereby, have been duly and validly authorized by all necessary
corporate action on the part of ISDERA;




 
(cc)
No Violation or Breach. The execution and performance of this Agreement will
not:




 
(i)
violate the charter documents of ISDERA or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which ISDERA is a party,




 
(ii)
give any person any right to terminate or cancel any agreement including,
without limitation, the ISDERA Material Contracts, or any right or rights
enjoyed by ISDERA,




 
(iii)
result in any alteration of ISDERA’s obligations under any agreement to which
ISDERA is a party including, without limitation, the ISDERA Material Contracts,




 
(iv)
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the ISDERA
Assets,




 
(v)
result in the imposition of any tax liability to ISDERA relating to the ISDERA
Assets, or




 
(vi)
violate any court order or decree to which ISDERA is subject;



ISDERA Assets - Ownership and Condition



 
(dd)
Business Assets. The ISDERA Assets comprise all of the property and assets of
the ISDERA Business, and no other person, firm or corporation owns any assets
used by ISDERA in operating the ISDERA Business, whether under a lease, rental
agreement or other arrangement, other than as disclosed in Schedules “E” or “H”
hereto;




 
(ee)
Title. ISDERA is the legal and beneficial owner of the ISDERA Assets, free and
clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever, save and except as disclosed in
Schedules “E” or “H” hereto;




 
(ff)
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the ISDERA Assets;




 
(gg)
ISDERA Insurance Policies. ISDERA does not maintain public liability insurance
and insurance against loss or damage to the ISDERA Assets and the ISDERA
Business;




 
(hh)
ISDERA Material Contracts. The ISDERA Material Contracts listed in Schedule “I”
constitute all of the material contracts of ISDERA;




 
(ii)
No Default. There has not been any default in any obligation of ISDERA or any
other party to be performed under any of the ISDERA Material Contracts, each of
which is in good standing and in full force and effect and unamended (except as
disclosed in Schedule “I” hereto), and ISDERA is not aware of any default in the
obligations of any other party to any of the ISDERA Material Contracts;




 
(jj)
No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of ISDERA. ISDERA is not obliged to pay benefits
or share profits with any employee after termination of employment except as
required by law;


 
-7-

--------------------------------------------------------------------------------

 





ISDERA Assets - ISDERA Equipment



 
(kk)
ISDERA Equipment. The ISDERA Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition;



ISDERA Assets - ISDERA Goodwill and Other Assets



 
(ll)
ISDERA Goodwill. ISDERA does not carry on the ISDERA Business under any other
business or trade names. ISDERA does not have any knowledge of any infringement
by ISDERA of any patent, trademarks, copyright or trade secret;



ISDERA Business



 
(mm)
Maintenance of Business. Since the date of the ISDERA Financial Statements,
ISDERA has not entered into any agreement or commitment except as disclosed
herein;




 
(nn)
Subsidiaries. ISDERA does not own any subsidiaries and does not otherwise own,
directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm; and



ISDERA - Shares



 
(oo)
Shares. The Shares when delivered to the Buyer shall be validly issued and
outstanding as fully paid and non-assessable shares and the Shares shall be
transferable upon the books of ISDERA, in all cases subject to the provisions
and restrictions of all applicable securities laws.



3.2 Survival. The representations and warranties herein will be true at and as
of the date hereof in all material respects. Notwithstanding the completion of
the transactions contemplated hereby, the waiver of any condition contained
herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by the Buyer, the
representations and warranties made herein shall survive the Closing and be
effective for a period of twelve months (12) months from the date hereof.


3.3 Indemnity. The Shareholders agree to jointly and severally indemnify and
save harmless the Buyer from and against any and all claims, demands, actions,
suits, proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of the Shareholders to defend any such claim), resulting from the
breach by them of any representation or warranty made under this Agreement or
from any misrepresentation in or omission from any certificate or other
instrument furnished or to be furnished by ISDERA to the Buyer hereunder.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE BUYER


4.1 Representations and Warranties. The Buyer makes the representations and
warranties set forth below and intend and acknowledge that ISDERA and the
Shareholders will rely thereon in entering into this Agreement and in approving
and completing the transactions contemplated hereby. Any schedules described in
or contemplated by such representations and warranties shall be prepared both as
of the date of this Agreement and as of the date of the Closing.

 
-8-

--------------------------------------------------------------------------------

 






 
(a)
Power and Capacity. The Buyer has the power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby. This
Agreement constitutes the Buyer’s valid, legal and binding obligation and is
enforceable against it in accordance with its terms, subject, however, as to
enforcement, to bankruptcy, insolvency, fraudulent transfer, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity, regardless of whether such enforceability
is considered in equity or at law;




 
(b)
No Conflict. Neither the execution and delivery of this Agreement by the Buyer,
nor compliance with any of the provisions hereof, nor the consummation of the
transactions contemplated hereby, will: (a) result in a default, or give rise to
any right of termination, cancellation or acceleration, under any term,
condition or provision of any contract or other instrument or obligation to
which the Buyer is a party or by which its assets may be bound; or (b) violate
any order, writ, injunction or decree applicable to the Buyer, or any of its
properties or assets.




 
(c)
Legal Proceedings, Etc. There is no legal, equitable, administrative or
arbitration action, suit, proceeding or known investigation pending or
threatened against or affecting the Buyer. There is no judgment, decree,
injunction, rule or order of any court, governmental department, commission,
agency, instrumentality or arbitrator outstanding against the Buyer and there is
no basis for any action, suit, proceeding or investigation against the Buyer.



4.2 Survival. The representations and warranties of the Buyer contained herein
will be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time. Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by the Shareholders, the
representations and warranties of the Buyer made herein shall survive the
Closing and be effective for a period of twelve (12) months from the date
hereof.


4.3 Indemnity. The Buyer agrees to indemnify and save harmless ISDERA and the
Shareholders from and against any and all claims, demands, actions, suits,
proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of the Buyer to defend any such claim), resulting from the breach by
any of them of any representation or warranty of such party made under this
Agreement or from any misrepresentation in or omission from any certificate or
other instrument furnished or to be furnished by the Buyer to the Shareholders
hereunder.


4.4 Escrow. $50,000 of the Purchase Price has been placed in escrow (the “Escrow
Proceeds”) with Michael S. Krome, Esq. Upon Closing of the transactions
contemplated hereby, the Parties hereby authorize the release of the Escrow
Proceeds equally to each of the Shareholders.



 
-9-

--------------------------------------------------------------------------------

 

ARTICLE 5
FURTHER COVENANTS


5.1 Legend. The Buyer agrees to the imprinting of the following legend on any
certificates representing the Shares:


“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES ARE “RESTRICTED SECURITIES”
WITHIN THE MEANING OF RULE 144(3) OF THE SECURITIES ACT AND MAY NOT BE RESOLD
PUBLICLY UNDER RULE 144 UNTIL CERTAIN HOLDING PERIOD REQUIREMENTS ARE MET.”


5.2 Expenses of the Parties. Except as otherwise expressly provided in this
Agreement, all expenses incurred by any party to this Agreement in the
preparation, negotiation, authorization and consummation of this Agreement and
the transactions contemplated hereby, including all fees and expenses of agents,
representatives, counsel and accountants, shall be borne solely by the party
incurring such expense(s), with the caveat that any expenses incurred by ISDERA
shall be paid prior to the Closing of the transactions contemplated hereby.


5.3 Further Assurances. Each party shall cooperate with the other, take such
further action and execute and deliver such further documents as may be
reasonably requested by any other party in order to carry out the terms and
purposes of this Agreement.


ARTICLE 6
CONDITIONS PRECEDENT


6.1 Conditions Precedent in favor of ISDERA and the Shareholders. The
obligations of ISDERA and the Shareholders to carry out the transactions
contemplated hereby are subject to the fulfillment of each of the following
conditions precedent on or before the Closing:



 
(a)
all documents or copies of documents required to be executed and delivered to
ISDERA hereunder will have been so executed and delivered;




 
(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Buyer at or prior to the Closing will have been complied
with or performed; and




 
(c)
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any.



6.2 Waiver by ISDERA and the Shareholders. The conditions precedent set out in
the preceding section are inserted for the exclusive benefit of ISDERA and the
Shareholders and any such condition may be waived in whole or in part by ISDERA
or the Shareholders at or prior to Closing by delivering to the Buyer a written
waiver to that effect signed by ISDERA or the Shareholders, as the case may be.
In the event that the conditions precedent set out in the preceding section are
not satisfied on or before the Closing, the Shareholders shall be released from
all obligations under this Agreement.



 
-10-

--------------------------------------------------------------------------------

 

6.3 Conditions Precedent in Favor of the Buyer. The obligation of the Buyer to
carry out the transactions contemplated hereby is subject to the fulfillment of
each of the following conditions precedent on or before the Closing:



 
(a)
all documents or copies of documents required to be executed and delivered to
the ISDERA or the Shareholders hereunder will have been so executed and
delivered;




 
(b)
ISDERA, its officers and directors and each Shareholder shall be current in
their respective filing obligations with the Securities and Exchange Commission
(it being understood that Schedule 13Ds and Forms 3 and 4 may be required to be
filed by such parties, as applicable);




 
(c)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Shareholders or ISDERA at or prior to the Closing will have
been complied with or performed;




 
(d)
ISDERA will have delivered the Shares, duly and validly issued, to the Buyer at
the Closing;




 
(e)
title to the Shares will be free and clear of all mortgages, liens, charges,
pledges, security interests, encumbrances or other claims whatsoever;




 
(h)
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;




 
(i)
the completion of the transfer of all assets and liabilities of ISDERA on or
prior to the Closing will have been completed to the satisfaction of the Buyer,
which transfer shall reflected in the schedules provided to the Buyer as of the
date of the Closing;




 
(j)
ISDERA shall have no liabilities as of the Closing; and




 
(k)
The Buyer shall have received from ISDERA’s counsel a legal opinion in form and
substance satisfactory to ISDERA.

 
6.4 Waiver by the Buyer. The conditions precedent set out in the preceding
section are inserted for the exclusive benefit of the Buyer and any such
condition may be waived in whole or in part by the Buyer at or prior to the
Closing by delivering to ISDERA and Shareholders a written waiver to that effect
signed by the Buyer. In the event that the conditions precedent set out in the
preceding section are not satisfied on or before the Closing the Buyer shall be
released from all obligations under this Agreement.


6.5 Confidentiality Notwithstanding any provision herein to the contrary, the
parties hereto agree that the existence and terms of this Agreement are
confidential and that if this Agreement is terminated pursuant to the preceding
section the parties agree to return to one another any and all financial,
technical and business documents delivered to the other party or parties in
connection with the negotiation and execution of this Agreement and shall keep
the terms of this Agreement and all information and documents received from the
other party and the contents thereof confidential and not utilize nor reveal or
release same, provided, however, that ISDERA will be required to file a Current
Report on Form 8-K with the Securities and Exchange Commission respecting the
proposed transaction contemplated hereby together with such other documents as
are required to maintain ISDERA’s status as being current in all of its filings
with the Securities and Exchange Commission, subject to the review and approval
of the Buyer of any and all copy and/or documents drafted by ISDERA.



 
-11-

--------------------------------------------------------------------------------

 

ARTICLE 7
CLOSING


7.1 Closing. The sale of the Shares and the other transactions contemplated by
this Agreement will be closed at the Place of Closing in accordance with the
closing procedure set out in this Article.


7.2 Closing Deliveries of the Buyer. On or before the Closing, the Buyer will
deliver or cause to be delivered to the Shareholders:



 
(a)
this Agreement, duly executed by the Buyer;




 
(b)
the Purchase Price




 
(c)
all reasonable consents or approvals required to be obtained by the Buyer for
the purposes of completing the transaction contemplated herein and preserving
and maintaining the interests of the Buyer; and




 
(d)
such other documents as ISDERA may reasonably require to give effect to the
terms and intention of this Agreement.



7.3 Closing Deliveries of ISDERA and Shareholders. On or before the Closing,
ISDERA and the Shareholders shall deliver or cause to be delivered to the Buyer:



 
(a)
this Agreement, duly executed by the Shareholders;




 
(b)
share certificates representing the Shares;




 
(c)
resignations of all of the officers of ISDERA as of the date hereof;




 
(d)
updated schedules of ISDERA and the Shareholders, dated as of the date of the
Closing;




 
(e)
a certified copy of a resolution of the directors of ISDERA dated as of the date
hereof appointing the nominee(s) of the Buyer as officers of the Buyer;




 
(f)
a certified copy of a resolution of the directors of ISDERA dated as of the date
hereof appointing Jing Jiang to the board of directors of ISDERA effective as of
ten days after the delivery to the shareholders of the ISDERA of an Information
Statement pursuant to Rule 14f;




 
(g)
resignation of Ruediger Albrecht (sole director) as a director of ISDERA,
effective as of ten days after the delivery to the shareholders of the ISDERA of
an Information Statement pursuant to Rule 14f;




 
(h)
resignations of all officers, including but not limited to Ruediger Albrecht, as
officers of ISDERA dated as of the date hereof;




 
(i)
all reasonable consents or approvals required to be obtained by the Buyer for
the purposes of completing the transaction contemplated herein and preserving
and maintaining the interests of the Buyer;




 
(j)
the legal opinion of ISDERA’s counsel referred to in Section 6.3(j);




 
(k)
Certificate of Good Standing from the State of New York, evidencing that ISDERA
is in good standing with the State of New York as of a date within five business
days of the closing; and




 
(l)
such other documents as the Buyer may reasonably require to give effect to the
terms and intention of this Agreement.


 
-12-

--------------------------------------------------------------------------------

 





ARTICLE 8
POST-CLOSING MATTERS


Forthwith after the Closing, the Buyer and the Shareholders agree to use all
their best efforts to:



 
(a)
file with the Securities and Exchange Commission a report on Form 14f1
disclosing the change in control of ISDERA and, 10 days after such filing, date
the resolutions appointing to the board of directors of ISDERA Jing Jiang, and
forthwith date and accept the resignation of Ruediger Albrecht as a director of
ISDERA;




 
(b)
file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement;




 
(c)
file reports on Forms 13D and 3 with the Securities and Exchange Commission
disclosing the acquisition of the Shares by the Buyer; and




 
(d)
take such steps are required to change the name of ISDERA to as Buyer may
determine.



ARTICLE 9
GENERAL PROVISIONS


9.1 Arbitration. The parties hereto shall attempt to resolve any dispute,
controversy, difference or claim arising out of or relating to this Agreement by
negotiation in good faith. If such good negotiation fails to resolve such
dispute, controversy, difference or claim within fifteen (15) days after any
party delivers to any other party a notice of its intent to submit such matter
to arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration in Nassau County, New York.


9.2 Notice. Any notice required or permitted to be given by any party will be
deemed to be given when in writing and delivered to the address for notice of
the intended recipient by personal delivery, prepaid single certified or
registered mail, or telecopier. Any notice delivered by mail shall be deemed to
have been received on the fourth business day after and excluding the date of
mailing, except in the event of a disruption in regular postal service in which
event such notice shall be deemed to be delivered on the actual date of receipt.
Any notice delivered personally or by telecopier shall be deemed to have been
received on the actual date of delivery.


9.3 Addresses for Service. The address for service of notice of each of the
parties hereto is as follows:


(a)
the Shareholders:
     
Kingsgate Development, Ltd.
 
First Floor
 
17 The Esplanade
 
St Helier, Jersey JE2 3QA
         
Eastern Glow Investment, Ltd.
 
PO Box 3152, RG Hodge Plaza,
 
Second Street, Wickhams Cay 1
 
Road Town, Tortola, British Virgin Islands


 
-13-

--------------------------------------------------------------------------------

 



 
(b)
the Buyer:
     
Cosell Investments Limited
 
P.O. Box 957, Offshore Incorporation Centre
 
Road Town, Tortola, British Virgin Islands
       
(c)
ISDERA
     
Isdera, North America, Inc.
 
50 Pine Drive
 
Cold Spring Harbor, New York 11724



 
9.4 Change of Address. Any party may, by notice to the other parties change its
address for notice to some other address in North America and will so change its
address for notice whenever the existing address or notice ceases to be adequate
for delivery by hand. A post office box may not be used as an address for
service.


9.5 Amendment. This Agreement may be amended only by a writing executed by each
of the parties hereto.


9.6 Entire Agreement. The provisions contained herein constitute the entire
agreement among the Buyer and the Shareholders respecting the subject matter
hereof and supersede all previous communications, representations and
agreements, whether verbal or written, among the Buyer and the Shareholders with
respect to the subject matter hereof.


9.7 Enurement. This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


9.9 Assignment. This Agreement is not assignable without the prior written
consent of the parties hereto.


9.10 Counterparts. This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.


9.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State. The parties agree to be subject
to the exclusive jurisdiction and venue of the state and federal courts located
in Nassau County, New York.
























[Remainder of page intentionally left blank.]



 
-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.



 
Isdera
       
 
Isdera, North America, Inc.
             
 
By:_________________________
   
Name: Ruediger Albrecht
   
Title: President
             
Shareholders:
         
Kingsgate Development, Ltd.
 
 
       
 
 
By:_________________________
   
Name:
             
 
Eastern Glow Investment, Ltd.
       
 
By:_________________________
   
Name:
                         
Buyer:
         
Cosell Investments Limited
       
 
By:_________________________
   
Name: Jing Jiang
   
Title: President


 
-15-

--------------------------------------------------------------------------------

 

Exhibit A




Name of Shareholder
 
Number of Shares
   
 
Kingsgate Development, Ltd.
 
 
1,097,200
   
Eastern Glow Investment, Ltd.
 
398,200
   





PURCHASE PRICE ALLOCATION


Name
Dollar Amount
 
Kingsgate Development, Ltd.
 
$ 179,760.60
Eastern Glow Investment, Ltd.
$ 65,239.40
       





 
-16-

--------------------------------------------------------------------------------

 